Citation Nr: 0411228	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than December 16, 1998, 
for the grant of service connection for a major depressive 
disorder with generalized anxiety.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Esq.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from December 1969 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection for a 
major depressive disorder with generalized anxiety, as secondary 
to the veteran's service-connected Wolfe-Parkinson-White Syndrome, 
paroxysmal tachycardia, and assigned an effective date of December 
11, 2000.  The veteran disagreed with the effective date assigned.  
In an April 2003 rating decision, the RO granted an earlier 
effective date for a major depressive disorder with generalized 
anxiety to December 16, 1998.  

In March 2000, the veteran withdrew a previously perfected claim 
for an increased rating for Wolff-Parkinson White Syndrome.

In a statement received in February 2003, the veteran withdrew his 
request for a personal hearing before the RO.


FINDINGS OF FACT

1.  On December 10, 1998, the RO received a claim of entitlement 
to service connection for post-traumatic stress disorder (PTSD).

2.  The veteran's original claim of entitlement to service 
connection for a major depressive disorder with generalized 
anxiety was received in March 1999.

3.  In a February 2002 rating decision, the RO granted service 
connection for a major depressive disorder with generalized 
anxiety, as secondary to service-connected Wolfe-Parkinson-White 
Syndrome, and assigned an effective date of December 11, 2000.

4.  In an April 2003 rating decision, the RO granted an earlier 
effective date for service connection for a major depressive 
disorder with generalized anxiety, effective December 10, 1998, 
the date of receipt of the veteran's claim for service connection 
for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 1998, 
for a grant of service connection for a major depressive disorder 
with generalized anxiety have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the  Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A.  §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of the 
VCAA that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291  F.3d 
795, 806 (Fed. Cir. 2002).  The VCAA and its implementing  
regulations essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and  provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

VA's duty assist contained in the VCAA, however, is not applicable 
to cases such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  For example, the veteran 
in June 2003 indicated that he was treated privately by Dr. Bates, 
(presumably) earlier than December 1998, and that an earlier 
effective date should therefore be assigned.  As indicated in the 
law and regulations cited below, any private medical records that 
come into the record now will not serve to establish that an 
earlier effective date because they would be received later than 
the current effective date of December 10, 1998.  

As regards the duty to notify, the RO provided the veteran 
adequate notice in a July 2001 letter.  See VAOPGCPREC 8-2003 
(holding that 38 U.S.C.A. § 5103(a) did not require VA provide 
notice of the information and evidence necessary to substantiate a 
newly raised issue arising from a notice of disagreement).  Here, 
notice for the claim involved could not have been provided prior 
to the rating decision from which the notice of disagreement 
flowed.

In July 1974, the veteran submitted a claim for service connection 
for Wolff-Parkinson-White Syndrome.  He was granted service 
connection for paroxysmal tachycardia with Wolff-Parkinson-White 
Syndrome in a November 1974 rating decision.  

In December 1975, in conjunction with an increased rating claim, 
the RO obtained  medical records from John C. Rowe, M.D., dated in 
November  1975, showing that the veteran was treated for an acute 
anxiety reaction.  It was noted that the veteran was despondent 
because he was unable to obtain a job due to his service-connected 
disability.  An undated VA treatment record received in March 1976 
also noted that the veteran was diagnosed as having depression and 
anxiety over his inability to get a job.  Subsequent medical 
records noted occasional complaints and findings of anxiety.

On December 10, 1998, the veteran submitted a claim for 
entitlement to service connection for PTSD to the RO.  In a 
Statement in Support of Claim, he said that he wanted to amend his 
service-connected disability to include PTSD.  Service connection 
for PTSD was denied.  

In March 1999, the veteran submitted a statement indicating that 
the medication he was taking for his service-connected heart 
condition caused anxiety, depression, and cognitive impairment.  
On December 11, 2000, he submitted a statement wherein he again 
indicated that the medication the he took for his service-
connected heart condition caused anxiety.  

Upon psychological evaluation in March 2001, the veteran was 
diagnosed as having dysthymia secondary to his heart problem.  A 
VA examiner in November 2001 stated that the veteran's service-
connected heart condition was the sole cause of his psychological 
problems.  

In February 2002, the RO granted service connection for a major 
depressive disorder with generalized anxiety as secondary to the 
veteran's service-connected Wolff-Parkinson-White Syndrome, 
effective from December 11, 2000.  The veteran appealed the 
assignment of the effective date.  He requested an effective date 
in 1996 when he was first having problems with and was treated for 
depression and anxiety.  In April 2003, the RO awarded an 
effective date of December 16, 1998.  In June 2003, the veteran 
requested an effective date for his award of service connection 
from the date that he was separated from service.  

Generally, the effective date for the grant of service connection 
based on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 
189 F.3d 1351, 1354  (Fed. Cir. 1999).  If, however, a claim of 
entitlement to service connection is received within a year 
following separation from service, the effective date will be the 
day following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

As noted above, the veteran submitted a claim for service 
connection for PTSD on December 10, 1998, which was determined by 
the RO to be the date of receipt of the original claim.  The RO 
interpreted the claim for PTSD as one for a psychiatric 
disability, secondary to his service-connected heart disability, 
even though the veteran did not offer any such contentions until 
after he filed his claim for PTSD.  In any event, this claim was 
received well after the one-year period following the veteran's 
discharge from service.  Based on 38 U.S.C.A. § 5110(a), the RO 
has granted the earliest effective date for a grant of service 
connection for a psychiatric disorder secondary to a service-
connected heart condition that the law allows.  

In his statements, however, the veteran contends that an effective 
date prior to December 10, 1998 is warranted because he was 
treated for this disorder earlier in time, implying that records 
of his care for this condition should serve as a claim for service 
connection.  Back in 1974, when service connection was granted for 
Wolff-Parkinson-White syndrome, paroxysmal tachycardia (the heart 
disability), and when subsequent treatment records were received 
showing that the veteran had anxiety, he did not file a claim for 
service connection for a psychiatric condition secondary to the 
heart condition.  It was not until March 1999 that he articulated 
his claim for secondary service connection with specificity, and 
the earlier claim in December 1998 for PTSD was accepted as a 
claim for service connection for a psychiatric disorder secondary 
to the heart disability.  

Any communication or action indicating an intent  to apply for one 
or more benefits administered by VA may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a).  However, an informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. App. 
32, 34 (1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) for the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by the 
substantive appeal).  The medical records, standing alone, did not 
identify a benefit sought or any intention on the part of the 
veteran to seek service connection for a psychiatric disorder.  
The mere presence of medical evidence showing that the veteran had 
been treated for a disorder does not establish an intent on the 
part of the veteran to seek service connection for a particular 
condition.  See Brannon.  

Records of the veteran's treatment for anxiety or depression dated 
prior to the filing of his claim of entitlement to service 
connection for a psychiatric disorder as secondary to his service-
connected Wolff-Parkinson-White syndrome, therefore, cannot by 
themselves serve as a claim of service connection.  The mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382  (1999).  

In addition, a critical point is whether these medical records 
fall within the requirements of 38 C.F.R. § 3.157(b), which 
provides that "[o]nce a formal claim for pension or compensation 
has been allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen."  

The veteran's claim for compensation for a psychiatric disorder 
had not yet been allowed, so the medical reports could not 
constitute an informal claim under that clause.  See Crawford v. 
Brown, 5 Vet. App. 33 35-36 (1993).  Since there had not been a 
prior allowance or disallowance of a formal claim for compensation 
for a psychiatric disorder for the reason that the disability was 
not compensable in degree, medical records could not be accepted 
as an informal claim under 38 C.F.R. § 3.157.  See also Servello, 
3 Vet. App. at 199 (38 C.F.R. § 3.157(b) provides that the date of 
an outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had not 
been granted service connection for his anxiety disorder, the mere 
receipt of medical records cannot be construed as an informal 
claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not 
been a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination reports 
could not be accepted as an informal claim).  Therefore, none of 
the treatment records can be accepted as an informal claim for 
benefits.

For the foregoing reasons, the veteran's claim of entitlement to 
an earlier effective date for his service-connected major 
depressive disorder with generalized anxiety associated with 
Wolff-Parkinson-White syndrome, paroxysmal tachycardia, must be 
denied.


ORDER

An effective date earlier than December 16, 1998, for the grant of 
service connection for a major depressive disorder with 
generalized anxiety is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



